

SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of December
31, 2007, by and among Energroup Holdings Corporation, a Nevada corporation, and
all predecessors thereof (collectively, the “Company”), Precious Sheen
Investments Limited, a British Virgin Islands company (“PSI”), Dalian Precious
Sheen Investments Consulting Co., Ltd., a company organized under the laws of
the People’s Republic of China (“Chuming”), and the investors identified on the
signature pages hereto (each, an “Investor” and collectively, the “Investors”).
 
WHEREAS, the Company entered into a Share Exchange Agreement, dated December 31,
2007 (the “Exchange Agreement”), with PSI and certain other parties named
therein, pursuant to which the Company will, subject to the terms and conditions
thereof, acquire all of the equity interest of PSI, in exchange for
approximately 97.55% of the Common Stock (as defined below) on a fully diluted
basis as of the time of the closing of the exchange under the Exchange Agreement
and immediately prior to the Closing under this Agreement (the “Exchange”).
 
WHEREAS, the closing of the Exchange is conditioned, among other things, on the
consummation of the financing contemplated by this Agreement immediately
thereafter.
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to exemptions from registration under the Securities Act (as defined
below), the Company desires to issue and sell to each Investor, and each
Investor, severally and not jointly, desires to purchase from the Company,
shares of the Company’s Common Stock, as more fully described in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:
 
ARTICLE 1.
DEFINITIONS
 
1.1. Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:
 
“2008 Annual Report” means the Annual Report on Form 10-K or 10-KSB (as
applicable) of the Company for the fiscal year ending December 31, 2008, as
filed with the Commission.
 
“2008 Guaranteed ATNI” has the meaning set forth in Section 4.11.
 
“2008 Make Good Shares” has the meaning set forth in Section 4.11.
 

--------------------------------------------------------------------------------


 
“2009 Annual Report” means the Annual Report on Form 10-K or 10-KSB (as
applicable) of the Company for the fiscal year ending December 31, 2009, as
filed with the Commission. 
 
“2009 Guaranteed ATNI” has the meaning set forth in Section 4.11.
 
“2009 Guaranteed EPS” has the meaning set forth in Section 4.11.
 
“2009 Make Good Shares” has the meaning set forth in Section 4.11. 
 
“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.
 
“Auditor Holdback Escrow Amount” has the meaning set forth in Section 4.13(b).
 
“Available Undersubscription Amount” has the meaning set forth in Section
4.12(c).
 
“Basic Amount” has the meaning set forth in Section 4.12(b).
 
“Board Holdback Escrow Amount” has the meaning set forth in Section 4.12.
 
“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.
 
“Buy-In” has the meaning set forth in Section 4.1(c).
 
“CFO Holdback Escrow Amount” has the meaning set forth in Section 4.15.
 
“Chuming” has the meaning set forth in the recitals to this Agreement.
 
“Chuming Founder” means Shi Huashan, a resident of the PRC.
 
“Closing” means the closing of the purchase and sale of the Shares pursuant to
Article II.
 
“Closing Date” means the Business Day on which all of the conditions set forth
in Sections 5.1 and 5.2 hereof are satisfied, or such other date as the parties
may agree.
 
2

--------------------------------------------------------------------------------


 
"Closing Escrow Agreement" means the Closing Escrow Agreement, dated as of the
date hereof, between the Company, the Investors party thereto and the escrow
agent (the “Escrow Agent”) identified therein, in the form of Exhibit A hereto. 
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified or for which it may be exchanged as a class.
 
“Company” has the meaning set forth in the recitals to this Agreement.
 
“Company Entities” means the Company, PSI, Chuming and all existing Subsidiaries
of any such entities and any other entities which hereafter become Subsidiaries
of any such entities.
 
“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.
 
“Company U.S. Counsel” means Richardson & Patel, LLP.
 
“Company Deliverables” has the meaning set forth in Section 2.2(a).
 
“Disclosure Materials” has the meaning set forth in Section 3.1(h).
 
“Effective Date” means the date that the Registration Statement required by
Section 2(a) of the Registration Rights Agreement is first declared effective by
the Commission.
 
“Evaluation Date” has the meaning set forth in Section 3.1(s).
 
“Event” has the meaning set forth in Section 4.12.
 
“Event Date” has the meaning set forth in Section 4.12.
 
“Exchange” has the meaning set forth in the recitals to this Agreement.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exchange Agreement” has the meaning set forth in the recitals to this
Agreement.
 
“Existing Company Entity” or “Existing Company Entities” means the Company, PSI,
Chuming and their respective Subsidiaries.
 
“GAAP” means U.S. generally accepted accounting principles.
 
3

--------------------------------------------------------------------------------


 
“Group” means Dalian Chuming Group Co., Ltd., a PRC corporation.
 
“Holdback Escrow Agreement” means the Holdback Escrow Agreement, dated as of the
date hereof, by and among the Company, the Investors and US Bank, N.A., in the
form of Exhibit B hereto.
 
“Indemnified Party” has the meaning set forth in Section 4.7.
 
“Intellectual Property Rights” has the meaning set forth in Section 3.1(p).
 
“Investment Amount” means, with respect to each Investor, the Investment Amount
indicated on such Investor’s signature page to this Agreement.
 
“Investor Deliverables” has the meaning set forth in Section 2.2(b).
 
“IR Holdback Escrow Amount” has the meaning set forth in Section 4.13(a).
 
“Lead Investor Counsel” means Bryan Cave LLP, with an office located at 1290
Avenue of the Americas, New York, NY 10104.
 
“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal, right of participation or other restrictions of any kind.
 
“Lockup Agreement” means the Lockup Agreement, dated as of the date hereof, by
and between the Company and each person listed as a signatory thereto, in the
form attached as Exhibit C hereto.
 
“Losses” means any loss, liability, obligation, claim, contingency, damage, cost
or expense, including all judgments, amounts paid in settlements, court costs
and reasonable attorneys’ fees and costs of investigation related thereto.
 
“Make Good Escrow Agreement” means the Make Good Escrow Agreement, dated as of
the date hereof, among the Company, US Bank, N.A., as agent, the escrow agent
identified therein (the “Make Good Escrow Agent”), the Make Good Pledgor and the
Investors, in the form of Exhibit D hereto.
 
“Make Good Pledgor” means Shine Gold Holdings Limited, a company organized and
existing under the laws of the British Virgin Islands.
 
“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) an adverse impairment to the Company’s
ability to perform on a timely basis its obligations under any Transaction
Document.
 
“Money Laundering Laws” has the meaning set forth in Section 3.1(gg).
 
4

--------------------------------------------------------------------------------


 
“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.
 
“Notice of Acceptance” has the meaning set forth in Section 4.12(c).
 
“OFAC” has the meaning set forth in Section 3.1(ee).
 
“Offer” has the meaning set forth in Section 4.12(b).
 
“Offer Notice” has the meaning set forth in Section 4.12(b).
 
“Offer Period” has the meaning set forth in Section 4.12(c).
 
“Offered Securities” has the meaning set forth in Section 4.12(b).
 
“Outside Date” means the fifteenth calendar day (if such calendar day is a
Trading Day and if not, then the first Trading Day following such fifteenth
calendar day) following the date of this Agreement.
 
“Per Share Purchase Price” equals $4.40.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Pinnacle” means Pinnacle China Fund, L.P.
 
“PRC” means the People’s Republic of China, not including Taiwan, Hong Kong and
Macau.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“PSI” has the meaning set forth in the recitals to this Agreement.
 
“PSI Financial Statements” has the meaning set forth in Section 5.1(e).
 
“Refused Securities” has the meaning set forth in Section 4.12(d).
 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, among the Company and the Investors, in the form of
Exhibit E hereto.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Investors of the Shares.
 
5

--------------------------------------------------------------------------------


 
“Required Investors” means the Investors holding a majority in interest of the
Shares offered and sold pursuant to this Agreement.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” has the meaning set forth in Section 3.1(h).
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Share Delivery Date” has the meaning set forth in Section 4.1(c).
 
“Shares” means the shares of Common Stock being offered and sold to the
Investors by the Company hereunder.
 
“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-US broker dealers or foreign regulated
brokers.
 
“Subsequent Placement” has the meaning set forth in Section 4.12(a).
 
“Subsequent Placement Agreement” has the meaning set forth in Section 4.12(f).
 
“Subsidiary” of any Person means any “subsidiary” as defined in Rule 1-02(x) of
the Regulation S-X promulgated by the Commission under the Exchange Act of such
Person. The term “Subsidiaries” shall be deemed to include PSI, Chuming and
their respective subsidiaries as if the Exchange shall have been consummated as
of the time of the execution of this Agreement, with the effect that all
references to Subsidiaries of the Company in this Agreement shall also refer to
PSI, Chuming and their respective subsidiaries.
 
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market or (ii) if the Common Stock is not quoted on any Trading Market, a day on
which the Common Stock is quoted in the over-the-counter market as reported by
the OTC Bulletin Board (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i) and (ii) hereof, then Trading
Day shall mean a Business Day.
 
“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market or OTC Bulletin Board on which the Common Stock is listed
or quoted for trading on the date in question.
 
“Transaction Documents” means this Agreement, the Registration Rights Agreement,
the Closing Escrow Agreement, the Holdback Escrow Agreement, the Lockup
Agreements, the Make Good Escrow Agreement and any other documents or agreements
executed in connection with the transactions contemplated hereunder.
 
6

--------------------------------------------------------------------------------


 
“Transfer Agent” means on the Closing Date, Western States Transfer and
Registrar, the current transfer agent of the Company with a mailing address of
1911 Ryan Park Avenue, Sandy, Utah 84092 and a facsimile number of (801)
523-8947, and any successor transfer agent of the Company.


“Trigger Date” has the meaning set forth in Section 4.12(a).
 
“Undersubscription Amount” has the meaning set forth in Section 4.12(b).
 
ARTICLE 2.
PURCHASE AND SALE
 
2.1. Closing. Subject to the terms and conditions set forth in this Agreement,
at the Closing the Company shall issue and sell to each Investor, and each
Investor shall, severally and not jointly, purchase from the Company, the Shares
representing such Investor’s Investment Amount, calculated as the quotient of
such Investor’s Investment Amount divided by the Per Share Purchase Price. The
Closing shall take place at the offices of Lead Investor Counsel on the Closing
Date or at such other location or time as the parties may agree.
 
2.2. Closing Deliveries. (a) At the Closing, the Company shall deliver or cause
to be delivered to each Investor the following (the “Company Deliverables”):
 
(i) to the Transfer Agent and Investors, an irrevocable letter of instruction
executed and delivered by the CEO of the Company instructing the Company’s
Transfer Agent to cause share certificates to be issued to the Investors
representing that number of aggregate Shares to be issued and sold at Closing to
such Investor, determined under Section 2.1(a), registered in the name of each
such Investor;
 
(ii) upon an Investors request, faxed copies of the share certificates to be
issued to such Investor referenced in Section 2.2(i) above in a form acceptable
to such Investor, with originals of said share certificates sent directly by the
Transfer Agent by overnight courier on the Closing Date to the Investors in
accordance with the Delivery Instructions set forth on each Investor’s signature
page hereto;
 
(iii) the Closing Escrow Agreement, duly executed by all parties thereto;
 
(iv) the Holdback Escrow Agreement, duly executed by the Company and the Escrow
Agent;
 
(v) the Make Good Escrow Agreement, duly executed by all parties thereto;
 
(vi) the legal opinion of Company U.S. Counsel, in agreed form, addressed to the
Investors;
 
7

--------------------------------------------------------------------------------


 
(vii) the legal opinion of special British Virgin Islands counsel to PSI, in
agreed form, addressed to the Investors;
 
(viii) the legal opinion of Global Law Office, special PRC counsel to Chuming,
in agreed form, addressed to the Investors (the “PRC Legal Opinion”);
 
(ix) the Registration Rights Agreement, duly executed by the Company;
 
(vi) Lockup Agreements, duly executed by the Company and each officer of the
Company and each member of the board of directors of the Company.
 
(b) At the Closing, each Investor shall deliver or cause to be delivered the
following (collectively, the “Investors Deliverables”):
 
(i) to the Escrow Agent for deposit and disbursement in accordance with the
Closing Escrow Agreement, its Investment Amount, in United States dollars and in
immediately available funds, by wire transfer to an account designated in
writing by the Company for such purpose;
 
(ii) to the Company, the Holdback Escrow Agreement, duly executed by such
Investor;
 
(iii) to the Company, the Registration Rights Agreement, duly executed by such
Investor; and
 
(iv) to the Company, the Make Good Escrow Agreement, duly executed by such
Investor.
 
ARTICLE 3.
REPRESENTATIONS AND WARRANTIES
 
3.1. Representations and Warranties of the Company. The Company, PSI and Chuming
hereby jointly and severally make the following representations and warranties
to each Investor:
 
(a) Subsidiaries. None of the Existing Company Entities have any direct or
indirect Subsidiaries other than as specified in Schedule 3.1(a). Except as
disclosed in Schedule 3.1(a), (i) the Company owns, directly or indirectly, all
of the capital stock or share capital (as applicable) of each other Existing
Company Entity, and each other Existing Company Entity owns, directly or
indirectly, all of the capital stock or share capital (as applicable) of its
respective Subsidiaries, in each case free and clear of any and all Liens, and
(ii) all the issued and outstanding shares of capital stock or share capital (as
applicable) of each Existing Company Entity and each Subsidiary are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights. As of the Closing, the Company shall own 100% of the share capital of
PSI, free and clear of all Liens. Group has agreed with the Existing company
Entities that neither it nor its Affiliates shall engage, directly or
indirectly, alone or with others, as a corporation or other legal entity,
stockholder, consultant or otherwise in a business that competes with the
respective business, as such businesses are being conducted as of the Closing
Date or are projected to be conducted in accordance with the Disclosure
Materials, of any Existing Company Entity and/or any Affiliates thereof, other
than as a stockholder or supplier of any such Existing Company Entity and/or any
Affiliates thereof.
 
8

--------------------------------------------------------------------------------


 
(b) Organization and Qualification. Each Existing Company Entity is duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
respective properties and assets and to carry on its respective business as
currently conducted and as to be conducted as specified in the Exchange
Agreement and Current Report on Form 8-K to be filed in accordance with Section
4.5 herein. No Existing Company Entity is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. Each Existing Company Entity is duly
qualified to conduct its respective businesses and are in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.
 
(c) Authorization; Enforcement. Each Existing Company Entity which is or is to
become party to any Transaction Document has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by each
such Transaction Document to which it is a party and otherwise to carry out its
obligations thereunder. The execution and delivery of each of the Transaction
Documents by each Existing Company Entity to be party thereto and the
consummation by each of them of the transactions contemplated thereby have been
duly authorized by all necessary action on the part of such Existing Company
Entity, and no further action is required by any of them in connection with such
authorization. Each Transaction Document has been (or upon delivery will have
been) duly executed by the Company, each other Existing Company Entity required
to execute the same and each Subsidiary (to the extent any of them is a party
thereto) and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company, such Existing
Company Entity and such Subsidiary, enforceable against each in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application.
 
(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company, and each other Existing Company Entity and Subsidiary
(to the extent a party thereto) and the consummation by the Company, and such
other Existing Company Entities and Subsidiaries, of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s, such Existing Entity’s or any Subsidiary’s
certificate or articles of incorporation, memorandum and articles of
association, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing an Existing Company Entity or Subsidiary debt or
otherwise) or other understanding to which any Existing Company Entity or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any United States or PRC court or governmental authority to which the Company or
a Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect.
 
9

--------------------------------------------------------------------------------


 
(e) Filings, Consents and Approvals. No Existing Company Entity is required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any United States or PRC court or other
federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company and each
Subsidiary to the extent a party thereto of the Transaction Documents, other
than (i) the filing with the Commission of one or more Registration Statements
in accordance with the requirements of the Registration Rights Agreement, (ii)
filings required by state securities laws, (iii) the filing of a Notice of Sale
of Securities on Form D with the Commission under Regulation D of the Securities
Act, (iv) the filings required in accordance with Section 4.5, and current
reports on Form 8-K in connection with any amendments to or material subsequent
events under this Agreement and related agreements, including a release of
shares under the Make Good Escrow Agreement, (v) filings, consents and approvals
required by the rules and regulations of the applicable Trading Market and (vi)
those that have been made or obtained prior to the date of this Agreement.
 
(f) Issuance of the Shares. The Shares have been duly authorized and, when
issued and paid for in accordance with the Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens.
The Company has reserved from its duly authorized capital stock the shares of
Common Stock issuable pursuant to this Agreement in order to issue the Shares.
 
(g) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock of the Company, and all shares of Common Stock
reserved for issuance under the Company’s various option and incentive plans, is
specified in Schedule 3.1(g). Except as specified in Schedule 3.1(g), no
securities of any Existing Company Entity are entitled to preemptive or similar
rights, and no Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as specified in Schedule
3.1(g), there are no outstanding options, warrants, scrip rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exchangeable for, or giving any Person
any right to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock.
The issue and sale of the Shares hereunder will not, immediately or with the
passage of time, obligate the Company or any Subsidiary to issue shares of
Common Stock or other securities to any Person (other than the Investors) and
will not result in a right of any holder of Company or Subsidiary securities to
adjust the exercise, conversion, exchange or reset price under such securities.
Except as set forth in Schedule 3.1(g), no Existing Company Entity has issued
any capital stock or share capital in a private placement transaction,
including, without limitation, in a transaction commonly referred to in the PRC
as a “1 ½ transaction.”
 
10

--------------------------------------------------------------------------------


 
(h) SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the twelve months
preceding the date hereof (or such shorter period as the Company was required by
law to file such reports), including, for this purpose, the current report on
Form 8-K that is being filed by the Company on or about the date hereof to
disclose the transactions contemplated hereby and by the Exchange Agreement (the
foregoing materials being collectively referred to herein as the “SEC Reports”
and, together with the Schedules to this Agreement (if any), the “Disclosure
Materials”) on a timely basis or has timely filed a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company and each Subsidiary included in the SEC Reports comply
in all material respects with applicable accounting requirements and the rules
and regulations of the Commission with respect thereto as in effect at the time
of filing. Such financial statements have been prepared in accordance with GAAP
applied on a consistent basis during the periods involved, except as may be
otherwise specified in such financial statements or the notes thereto, and
fairly present in all material respects the financial position of the Company
and its consolidated Subsidiaries as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.
The PSI Financial Statements comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. The PSI Financial Statements
have been prepared in accordance with GAAP applied on a consistent basis during
the periods involved, except as may be otherwise specified in such financial
statements or the notes thereto, and fairly present in all material respects the
financial position of PSI and its consolidated Subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.
 
(i) Press Releases. The press releases disseminated by the Company during the
twelve months preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading.
 
11

--------------------------------------------------------------------------------


 
(j) Material Changes. Except as specifically disclosed in the SEC Reports, since
September 30, 2007 (i) there has been no event, occurrence or development that
has had or that could reasonably be expected to result in a Material Adverse
Effect, (ii) no Existing Company Entity has incurred any liabilities (contingent
or otherwise) other than (A) trade payables, accrued expenses and other
liabilities incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s or
its Subsidiaries’ financial statements pursuant to GAAP or required to be
disclosed in filings made with the Commission, (iii) no Existing Company Entity
has altered its method of accounting or the identity of its auditors, (iv) no
Existing Company Entity has declared or made any dividend or distribution of
cash or other property to its stockholders or shareholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock or share capital, and (v) no Existing Company Entity has issued any equity
securities to any officer, director or Affiliate, except pursuant to existing
Company stock or share option plans. The Company does not have pending before
the Commission any request for confidential treatment of information.
 
(k) Litigation. There is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Shares or (ii) except as specifically disclosed in the SEC Reports, could, if
there were an unfavorable decision, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect. No Existing
Company Entity, nor any director or officer thereof (in his or her capacity as
such), is or has been the subject of any Action involving a claim of violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty, except as specifically disclosed in the SEC Reports. There has
not been, and to the knowledge of the Company, there is not pending any
investigation by the Commission involving any Existing Company Entity or any of
their respective current or former directors or officers (in his or her capacity
as such). The Commission has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.
 
(l) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of any Existing
Company Entity. No Existing Company Entity has any employment or labor
contracts, agreements or other understandings with any Person.
 
(m) Indebtedness; Compliance. Except as disclosed on Schedule 3.1(m), no
Existing Company Entity is a party to any indenture, debt, capital lease
obligations, mortgage, loan or credit agreement by which it or any of its
properties is bound. No Existing Company Entity (i) is in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by such Existing
Company Entity under), nor has any Existing Company Entity received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (ii) is in violation of any order of any
court, arbitrator or governmental body, or (iii) is or has been in violation of
any statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect. The Exchange Agreement complies with all applicable
laws, rules and regulations of the United States and the PRC. The Company is in
compliance with all effective requirements of the Sarbanes-Oxley Act of 2002, as
amended, and the rules and regulations thereunder that are applicable to it,
except where such noncompliance could not have or reasonably be expected to
result in a Material Adverse Effect.
 
12

--------------------------------------------------------------------------------


 
(n) Regulatory Permits. The Existing Company Entities possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the SEC Reports, except where the failure to possess such
permits could not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect, and no Existing Company Entity
has received any notice of proceedings relating to the revocation or
modification of any such permits.
 
(o) Title to Assets. The Existing Company Entities have valid land use rights
for all real property that is material to their respective businesses and good
and marketable title in all personal property owned by them that is material to
their respective businesses, in each case free and clear of all Liens, except
for Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by such Existing Company Entity. Any real property and facilities held under
lease by any Existing Company Entity are held by them under valid, subsisting
and enforceable leases of which such Existing Company Entity is in compliance,
except as could not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect.
 
(p) Patents and Trademarks. Schedule 3.1(p) to this Agreement contains a
complete and accurate list of the Intellectual Property Rights (defined below)
held and owned by the Existing Company Entities, including agreements under
which the Existing Company Entities are granted world-wide, irrevocable,
exclusive, royalty-free licenses on all Intellectual Property Rights for which
it is not currently the registered owner. Such agreements together with the
agreements referenced in Schedule 3.1(p) are collectively the “Intellectual
Property Right Licensing Agreements.” The Existing Company Entities have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have could, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect (collectively, the “Intellectual Property
Rights”). No Existing Company Entity has received a written notice that the
Intellectual Property Rights used by any of them violates or infringes upon the
rights of any Person. Except as set forth in the SEC Reports, to the knowledge
of the Company, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights. No former or current employee, no former or current consultant,
and no third-party joint developer of any Existing Company Entity has any
Intellectual Property Rights made, developed, conceived, created or written by
the aforesaid employee or consultant during the period of his or her retention
by such Existing Company Entity which can be asserted against any Existing
Company Entity. The Existing Company Entities will take such action as may be
required, including making and maintaining the filings set forth in Schedule
3.1(p) as applicable, in order to maintain such rights as necessary or material
for use in connection with their respective businesses as described in the SEC
Reports and which the failure to so have could, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.
 
13

--------------------------------------------------------------------------------


 
(q) Insurance. Each Existing Company Entity is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which it is engaged. The Company
has no reason to believe that it or any Existing Company Entity will not be able
to renew its existing respective insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business on terms consistent with market for the Company’s and
such other Existing Company Entity’s respective lines of business.
 
(r) Transactions With Affiliates and Employees; Customers. Except as set forth
in the SEC Reports, none of the officers or directors of any Existing Company
Entity, and, to the knowledge of the Company, none of the employees of any
Existing Company Entity, is presently a party to any transaction with any
Existing Company Entity (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner. None of the Existing Companies owes
any money or other compensation to any of their respective officers or directors
or shareholders, except to extent of ordinary course compensation arrangements
specified in Schedule 3.1(r). No material customer of any Existing Company
Entity has indicated their intention to diminish their relationship with such
Existing Company Entity and no Existing Company Entity has any knowledge from
which it could reasonably conclude that any such customer relationship may be
adversely affected.
 
(s) Internal Accounting Controls. The Existing Company Entities maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company Entities
and designed such disclosure controls and procedures to ensure that material
information relating to the Company Entities is made known to the certifying
officers by others within those entities, particularly during the period in
which the Company’s Form 10-KSB or 10-QSB, as the case may be, is being
prepared. The Company’s certifying officers have evaluated the effectiveness of
the Company’s controls and procedures in accordance with Item 307 of Regulation
S-B under the Exchange Act for the Company’s most recently ended fiscal quarter
or fiscal year-end (such date, the “Evaluation Date”). The Company presented in
its most recently filed Form 10-KSB or Form 10-QSB the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no significant changes in the Existing Company
Entities’ internal controls (as such term is defined in Item 308(c) of
Regulation S-B under the Exchange Act) or, to the Company’s knowledge, in other
factors that could significantly affect any Company Entity’s internal controls.
 
14

--------------------------------------------------------------------------------


 
(t) Solvency. Based on the financial condition of the Company, including the
Existing Company Entities, as of the Closing Date (and assuming that the Closing
shall have occurred), (i) the Existing Company Entity’s fair saleable value of
their respective assets exceeds the amount that will be required to be paid on
or in respect of the Existing Company Entity’s existing debts and other
liabilities (including known contingent liabilities) as they mature, (ii) the
Existing Company Entity’s assets do not constitute unreasonably small capital to
carry on their respective business for the current fiscal year as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Existing
Company Entities, and projected capital requirements and capital availability
thereof, and (iii) the current cash flow of the Existing Company Entities,
together with the proceeds the Existing Company Entities would receive, were
they to liquidate all of their respective assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its debt when such amounts are required to be paid. The Existing
Company Entities do not intend to incur debts beyond their respective ability to
pay such debts as they mature (taking into account the timing and amounts of
cash to be payable on or in respect of its debt).
 
(u) Certain Fees. Except as described in Schedule 3.1(u), no brokerage or
finder’s fees or commissions are or will be payable by any Existing Company
Entity to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement. The Investors shall have no obligation with
respect to any fees or with respect to any claims (other than such fees or
commissions owed by an Investor pursuant to written agreements executed by such
Investor which fees or commissions shall be the sole responsibility of such
Investor) made by or on behalf of other Persons for fees of a type contemplated
in this Section that may be due in connection with the transactions contemplated
by this Agreement.
 
(v) Certain Registration Matters. Assuming the accuracy of the Investors’
representations and warranties set forth in Section 3.2(b)-(e), no registration
under the Securities Act is required for the offer and sale of the Shares by the
Company to the Investors under the Transaction Documents. The Company is
eligible to register its Common Stock for resale by the Investors under Form S-1
promulgated under the Securities Act. Except as specified in Schedule 3.1(v), no
Existing Company Entity has granted or agreed to grant to any Person any rights
(including “piggy-back” registration rights) to have any securities of the
Company registered with the Commission or any other governmental authority that
have not been satisfied.
 
(w) Listing and Maintenance Requirements. Except as specified in the SEC
Reports, the Company has not, in the two years preceding the date hereof,
received notice from any Trading Market to the effect that the Company is not in
compliance with the listing or maintenance requirements thereof. The Company is,
and has no reason to believe that it will not in the foreseeable future continue
to be, in compliance with the listing and maintenance requirements for continued
listing of the Common Stock on the Trading Market on which the Common Stock is
currently listed or quoted. The issuance and sale of the Shares under the
Transaction Documents does not contravene the rules and regulations of the
Trading Market on which the Common Stock is currently listed or quoted, and no
approval of the stockholders of the Company thereunder is required for the
Company to issue and deliver to the Investors the Shares as contemplated by the
Transaction Documents.
 
15

--------------------------------------------------------------------------------


 
(x) Investment Company. The Company is not, and is not an Affiliate of, and
immediately following the Closing will not have become, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
 
(y) Application of Takeover Protections. The Company has taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s Articles
of Incorporation (or similar charter documents) or the laws of its state of
incorporation that is or could become applicable to the Investors as a result of
the Investors and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including, without limitation, the
Company’s issuance of the Shares and the Investors’ ownership of the Shares.
 
(z) No Additional Agreements. No Existing Company Entity has any agreement or
understanding with any Investor with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.
 
(aa) Consultation with Auditors. The Company has consulted its independent
auditors concerning the accounting treatment of the transactions contemplated by
the Transaction Documents, and in connection therewith has furnished such
auditors complete copies of the Transaction Documents.
 
(bb) Make Good Shares. Make Good Pledgor is the sole record and beneficial owner
of the 2007 Make Good Shares and 2008 Make Good Shares, and holds such shares
free and clear of all Liens.
 
(cc) Foreign Corrupt Practices Act. No Existing Company Entity, nor to the
knowledge of the Company, any agent or other person acting on behalf of any
Existing Company Entity, has, directly or indirectly, (i) used any funds, or
will use any proceeds from the sale of the Shares, for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company or any Subsidiary (or made by any Person acting
on their behalf of which the Company is aware) which is in violation of law, or
(iv) has violated in any material respect any provision of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder.
 
(dd) PFIC. No Existing Company Entity is or intends to become a “passive foreign
investment company” within the meaning of Section 1297 of the U.S. Internal
Revenue Code of 1986, as amended.
 
(ee) OFAC. No Existing Company Entity nor, to the knowledge of the Company, any
director, officer, agent, employee, Affiliate or Person acting on behalf of any
Existing Company Entity, is currently subject to any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Treasury Department
(“OFAC”); and the Company will not directly or indirectly use the proceeds of
the sale of the Shares, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person or entity,
towards any sales or operations in Cuba, Iran, Syria, Sudan, Myanmar or any
other country sanctioned by OFAC or for the purpose of financing the activities
of any Person currently subject to any U.S. sanctions administered by OFAC.
 
16

--------------------------------------------------------------------------------


 
(ff) Money Laundering Laws. The operations of each Existing Company Entity are
and have been conducted at all times in compliance with the money laundering
statutes of applicable jurisdictions, the rules and regulations thereunder and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any applicable governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving any Existing
Company Entity with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.
 
(gg) Other Representations and Warranties Relating to Chuming.
 
(i) All material consents, approvals, authorizations or licenses requisite under
PRC law for the due and proper establishment and operation of Chuming have been
duly obtained from the relevant PRC governmental authorities and are in full
force and effect.
 
(ii) All filings and registrations with the PRC governmental authorities
required in respect of Chuming and its capital structure and operations
including, without limitation, the registration with the Ministry of Commerce,
the China Securities Regulatory Commission, the State Administration of Industry
and Commerce, the State Administration for Foreign Exchange, tax bureau and
customs authorities have been duly completed in accordance with the relevant PRC
rules and regulations, except where, the failure to complete such filings and
registrations does not, and would not, individually or in the aggregate, have a
Material Adverse Effect.
 
(iii) Chuming has complied with all relevant PRC laws and regulations regarding
the contribution and payment of its registered share capital, the payment
schedule of which has been approved by the relevant PRC governmental
authorities. There are no outstanding rights of, or commitments made by the
Company or any Subsidiary to sell any equity interest in Chuming.
 
(iv) Chuming is not in receipt of any letter or notice from any relevant PRC
governmental or quasi-governmental authority notifying it of revocation of any
licenses or qualifications issued to it or any subsidy granted to it by any PRC
governmental authority for non-compliance with the terms thereof or with
applicable PRC laws, or the need for compliance or remedial actions in respect
of the activities carried out by Chuming, except such revocation does not, and
would not, individually or in the aggregate, have a Material Adverse Effect.
 
(v) Chuming has conducted its business activities within the permitted scope of
business or has otherwise operated its business in compliance with all relevant
legal requirements and with all requisite licenses and approvals granted by
competent PRC governmental authorities other than such non-compliance that do
not, and would not, individually or in the aggregate, have a Material Adverse
Effect. As to licenses, approvals and government grants and concessions
requisite or material for the conduct of any part of Chuming’s business which is
subject to periodic renewal, the Company has no knowledge of any grounds on
which such requisite renewals will not be granted by the relevant PRC
governmental authorities.
 
17

--------------------------------------------------------------------------------


 
(vi) With regard to employment and staff or labor, Chuming has complied with all
applicable PRC laws and regulations in all material respects, including without
limitation, laws and regulations pertaining to welfare funds, social benefits,
medical benefits, insurance, retirement benefits, pensions or the like, other
than such non-compliance that do not, and would not, individually or in the
aggregate, have a Material Adverse Effect.
 
(hh) Disclosure. Neither any Company Entity nor any Person acting on its behalf
has provided any Investor or its respective agents or counsel with any
information that any Company Entity believes constitutes material, non-public
information concerning the Company, the Subsidiaries or their respective
businesses, except insofar as the existence and terms of the proposed
transactions contemplated hereunder may constitute such information. The Company
understands and confirms that the Investors will rely on the foregoing
representations and covenants in effecting transactions in securities of the
Company. All disclosure provided to the Investors regarding the Company Entities
and their respective businesses and the transactions contemplated hereby,
furnished by or on behalf of the Company Entities (including their respective
representations and warranties set forth in this Agreement) are true and correct
and do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.
 
3.2. Representations and Warranties of the Investors. Each Investor hereby, for
itself and for no other Investor, represents and warrants to the Company as
follows:
 
(a) Organization; Authority. Such Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations thereunder. The
execution, delivery and performance by such Investor of the transactions
contemplated by this Agreement has been duly authorized by all necessary
corporate or, if such Investor is not a corporation, such partnership, limited
liability company or other applicable like action, on the part of such Investor.
Each of this Agreement and the Registration Rights Agreement has been duly
executed by such Investor, and when delivered by such Investor in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of such Investor, enforceable against it in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
 
(b) Investment Intent. Such Investor is acquiring the Shares as principal for
its own account for investment purposes only and not with a view to or for
distributing or reselling such Shares or any part thereof, without prejudice,
however, to such Investor’s right at all times to sell or otherwise dispose of
all or any part of such Shares in compliance with applicable federal and state
securities laws. Subject to the immediately preceding sentence, nothing
contained herein shall be deemed a representation or warranty by such Investor
to hold the Shares for any period of time. Such Investor is acquiring the Shares
hereunder in the ordinary course of its business. Such Investor does not have
any agreement or understanding, directly or indirectly, with any Person to
distribute any of the Shares.
 
18

--------------------------------------------------------------------------------


 
(c) Investor Status. At the time such Investor was offered the Shares, it was,
and at the date hereof it is, an “accredited investor” as defined in Rule 501(a)
under the Securities Act. Such Investor is not a registered broker-dealer under
Section 15 of the Exchange Act.
 
(d) General Solicitation. Such Investor is not purchasing the Shares as a result
of any advertisement, article, notice or other communication regarding the
Shares published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.
 
(e) Access to Information. Such Investor acknowledges that it has reviewed the
Disclosure Materials and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares; (ii)
access to information about the Company and the Subsidiaries and their
respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Investor or its representatives or counsel shall modify, amend
or affect such Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained in the Transaction Documents.
 
(f) Certain Trading Activities. Such Investor has not directly or indirectly,
nor has any Person acting on behalf of or pursuant to any understanding with
such Investor, engaged in any transactions in the securities of the Company
(including, without limitations, any Short Sales involving the Company’s
securities) since the earlier to occur of (1) the time that such Investor was
first contacted by the Company regarding an investment in the Company and (2)
the 30th day prior to the date of this Agreement. Such Investor covenants that
neither it nor any Person acting on its behalf or pursuant to any understanding
with it will engage in any transactions in the securities of the Company
(including Short Sales) prior to the time that the transactions contemplated by
this Agreement are publicly disclosed.
 
(g) Independent Investment Decision. Such Investor has independently evaluated
the merits of its decision to purchase the Shares pursuant to the Transaction
Documents, and such Investor confirms that it has not relied on the advice of
any other Investor’s business and/or legal counsel in making such decision. Such
Investor has not relied on the business or legal advice of the Company or any of
its agents, counsel or Affiliates in making its investment decision hereunder.
 
19

--------------------------------------------------------------------------------


 
The Company Entities acknowledge and agree that no Investor has made or makes
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.
 
ARTICLE 4.
OTHER AGREEMENTS OF THE PARTIES
 
4.1. (a) Shares may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of the Shares other than
pursuant to an effective registration statement, to the Company, to an Affiliate
of an Investor or in connection with a pledge as contemplated in Section 4.1(b),
the Company may require the transferor thereof to provide to the Company an
opinion of counsel selected by the transferor, the form and substance of which
opinion shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Shares under the
Securities Act.
 
(b) Certificates evidencing Securities (as defined in Section 4.1(c)) will
contain the following legend, until such time as they are not required under
Section 4.1(c):
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.
 
The Company acknowledges and agrees that an Investor may from time to time
pledge, and/or grant a security interest in some or all of the Securities
pursuant to a bona fide margin agreement in connection with a bona fide margin
account and, if required under the terms of such agreement or account, such
Investor may transfer pledged or secured Shares to the pledgees or secured
parties. Such a pledge or transfer would not be subject to approval or consent
of the Company and no legal opinion of legal counsel to the pledgee, secured
party or pledgor shall be required in connection with the pledge, but such legal
opinion may be required in connection with a subsequent transfer following
default by the Investor transferee of the pledge. No notice shall be required of
such pledge. At the appropriate Investor’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer
thereof including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of selling
stockholders thereunder. Except as otherwise provided in Section 4.1(c), any
Securities subject to a pledge or security interest as contemplated by this
Section 4.1(b) shall continue to bear the legend set forth in this Section
4.1(b) and be subject to the restrictions on transfer set forth in Section
4.1(a).
 
20

--------------------------------------------------------------------------------


 
(c) Certificates evidencing Shares and Make Good Shares, if ever Make Good
Shares are due to be delivered to Investors or their transferees pursuant to the
Transaction Documents (collectively with the Shares, the “Securities”), shall
not contain any legend (including the legend set forth in Section 4.1(b)): (i)
while a registration statement (including the Registration Statement) covering
such Securities is then effective, or (ii) following a sale or transfer of such
Securities pursuant to Rule 144 (assuming the transferee is not an Affiliate of
the Company), or (iii) while such Securities are eligible for sale by the
selling Investor without volume restrictions under Rule 144. The Company agrees
that following the Effective Date or such other time as legends are no longer
required to be set forth on certificates representing Securities under this
Section 4.1(c), it will, no longer than three Trading Days following the
delivery by an Investor to the Company or the Transfer Agent of a certificate
representing such Securities containing a restrictive legend, deliver or cause
to be delivered to such investor Securities which are free of all restrictive
and other legends. If the Company is then eligible, certificates for Securities
subject to legend removal hereunder shall be transmitted by the Transfer to an
Investor by crediting the prime brokerage account of such Investor with the
Depository Trust Company System as directed by such Investor. If an Investor
shall make a sale or transfer of Securities either (x) pursuant to Rule 144 or
(y) pursuant to a registration statement and in each case shall have delivered
to the Company or the Company’s transfer agent the certificate representing the
applicable Securities containing a restrictive legend which are the subject of
such sale or transfer and a representation letter in customary form (the date of
such sale or transfer and Securities delivery being the “Share Delivery Date”)
and (1) the Company shall fail to deliver or cause to be delivered to such
Investor a certificate representing such Securities that is free from all
restrictive or other legends by the third Trading Day following the Share
Delivery Date and (2) following such third Trading Day after the Share Delivery
Date and prior to the time such Securities are received free from restrictive
legends, the Investor, or any third party on behalf of such Investor, purchases
(in an open market transaction or otherwise) shares of Common Stock to deliver
in satisfaction of a sale by the Investor of such Securities (a "Buy-In"), then,
in addition to any other rights available to the Investor under the Transaction
Documents and applicable law, the Company shall pay in cash to the Investor (for
costs incurred either directly by such Investor or on behalf of a third party)
the amount by which the total purchase price paid for Common Stock as a result
of the Buy-In (including brokerage commissions, if any) exceed the proceeds
received by such Investor as a result of the sale to which such Buy-In relates.
The Investor shall provide the Company written notice indicating the amounts
payable to the Investor in respect of the Buy-In. The Company may not make any
notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in this Section.
 
21

--------------------------------------------------------------------------------


 
4.2. Furnishing of Information. As long as any Investor owns any Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. As long as any
Investor owns Securities, if the Company is not required to file reports
pursuant to such laws, it will prepare and furnish to the Investors and make
publicly available in accordance with Rule 144(c) such information as is
required for the Investors to sell the Securities under Rule 144. The Company
further covenants that it will take such further action as any holder of
Securities may reasonably request, all to the extent required from time to time
to enable such Person to sell the Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144.
 
4.3. Integration. The Company shall not, and shall use its best efforts to
ensure that no Affiliate of the Company shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Shares in a manner that would require the registration under the
Securities Act of the sale of the Shares to the Investors, or that would be
integrated with the offer or sale of the Shares for purposes of the rules and
regulations of any Trading Market in a manner that would require stockholder
approval of the sale of the Shares to the Investors.
 
4.4. Subsequent Registrations. The Company may not file any registration
statement (other than on Form S-8) with the Commission with respect to any
securities of the Company prior to the time that all Shares are registered
pursuant to one or more effective Registration Statement(s), and the
prospectuses forming a portion of such Registration Statement(s) is available
for the resale of all Shares.
 
4.5. Securities Laws Disclosure; Publicity. By 9:00 a.m. (New York time) on the
Trading Day following the Closing Date, the Company shall issue a press release
disclosing the transactions contemplated hereby and the Closing (including,
without limitation, details with respect to the make good provision and
thresholds contained in Section 4.11 herein). On the Trading Day following the
Closing Date the Company will file a Current Report on Form 8-K disclosing the
material terms of the Transaction Documents, including details with respect to
the make good provision and thresholds contained in Section 4.11 herein (and
attach as exhibits thereto the Transaction Documents) and the Closing. The
Company shall make the foregoing disclosure such that following such disclosure,
the Investors shall no longer be in possession of any material, non-public
information with respect to the Company. In addition, the Company will make such
other filings and notices in the manner and time required by the Commission and
the Trading Market on which the Common Stock is listed. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Investor, or
include the name of any Investor in any filing with the Commission (other than
the Registration Statement and any exhibits to filings made in respect of this
transaction in accordance with periodic filing requirements under the Exchange
Act) or any regulatory agency or Trading Market, without the prior written
consent of such Investor, except to the extent such disclosure is required by
law or Trading Market regulations.
 
4.6. Limitation on Issuance of Future Priced Securities. During the six months
following the Closing Date, the Company shall not issue any “Future Priced
Securities” as such term is described by NASD IM-4350-1.
 
22

--------------------------------------------------------------------------------


 
4.7. Indemnification of Investors. In addition to the indemnity provided in the
Registration Rights Agreement, the Company Entities will indemnify and hold the
Investors and their directors, officers, shareholders, partners, employees and
agents (each, an “Indemnified Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation (collectively, “Losses”) that any
such Indemnified Party may suffer or incur as a result of or relating to any
misrepresentation, breach or inaccuracy of any representation, warranty,
covenant or agreement made by any Company Entities in any Transaction Document.
In addition to the indemnity contained herein, the Company will reimburse each
Indemnified Party for its reasonable legal and other expenses incurred in
connection with actual Losses claimed pursuant to this Section 4.7 (including
the cost of any investigation, preparation and travel in connection therewith),
and such expenses shall be paid to the Indemnified Party, as incurred, within
ten Trading Days of written notice thereof to the Indemnifying Party; provided,
that the Indemnified Party shall promptly reimburse the Indemnifying Party for
that portion of such fees and expenses applicable to such actions for which such
Indemnified Party is judicially determined not to be entitled to indemnification
hereunder. Except as otherwise set forth herein, the mechanics and procedures
with respect to the rights and obligations under this Section 4.7 shall be the
same as those set forth in Section 5 of the Registration Rights Agreement.
 
4.8. Non-Public Information. The Company covenants and agrees that neither it,
any Company Entity nor any other Person acting on its or their behalf will
provide any Investor or its agents or counsel with any information that the
Company believes constitutes material non-public information, unless prior
thereto such Investor shall have executed a written agreement regarding the
confidentiality and use of such information. The Company understands and
confirms that each Investor shall be relying on the foregoing representations in
effecting transactions in securities of the Company.
 
4.9. Listing of Shares. The Company agrees, (i) if the Company applies to have
the Common Stock traded on any other Trading Market, it will include in such
application the Shares, and will take such other action as is necessary or
desirable to cause the Shares to be listed on such other Trading Market as
promptly as possible, and (ii) the Company will take all action reasonably
necessary to continue the listing and trading of its Common Stock on a Trading
Market and will comply in all material respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of the Trading Market.
 
4.10. Use of Proceeds. The Company will use the net proceeds from the sale of
the Shares hereunder for working capital purposes and not for the satisfaction
of any portion of the Company’s debt (other than payment of trade payables and
accrued expenses in the ordinary course of the Company’s business and consistent
with prior practices), or to redeem any Common Stock or Common Stock
Equivalents.
 
4.11. Make Good Shares.
 
(a) The Make Good Pledgor agrees that:
 
23

--------------------------------------------------------------------------------


 
(i) In the event that the Company’s audited after tax net income, calculated in
accordance with GAAP and reported in the 2008 Annual Report is less than
$15,900,000, subject to the adjustments permitted under this Section 4.11(a)
(the “2008 Guaranteed ATNI”), the Make Good Pledgor will transfer (in accordance
with the Make Good Escrow Agreement) to the Investors on a pro-rata basis
(determined by dividing each Investor’s Investment Amount by the aggregate of
all Investment Amounts delivered to the Company by the Investors hereunder) for
no additional consideration other than payment of their respective Investment
Amount paid at Closing, 1,931,818 shares of Common Stock (as equitably adjusted
for any stock splits, stock combinations, stock dividends or similar
transactions) (the “2008 Make Good Shares”).
 
(ii) In the event that either (i) the earnings per share of the Company,
calculated in accordance with GAAP and reported in the 2009 Annual Report is
less than $0.99 on a fully diluted basis (as equitably adjusted for any stock
splits, stock combinations, stock dividends or similar transactions), subject to
the adjustments permitted under this Section 4.11(a) (the “2009 Guaranteed EPS”)
or (ii) the Company’s audited after tax net income, calculated in accordance
with GAAP and reported in the 2009 Annual Report is less than $20,900,000,
subject to the adjustments permitted under this Section 4.11(a) (the “2009
Guaranteed ATNI”), the Make Good Pledgor will transfer (in accordance with the
Make Good Escrow Agreement) to the Investors on a pro rata basis (determined by
dividing each Investor’s Investment Amount by the aggregate of all Investment
Amounts delivered to the Company by the Investors hereunder) for no additional
consideration other than payment of their respective Investment Amount paid at
Closing, 1,931,818 shares of Common Stock (as equitably adjusted for any stock
splits, stock combinations, stock dividends or similar transactions) (the “2009
Make Good Shares”).
 
(iii) In the event that the audited after tax net income of the Company,
calculated in accordance with GAAP and reported in the 2008 Annual Report is
equal to or greater than the 2008 Guaranteed ATNI, no transfer of the 2008 Make
Good Shares shall be required by the Make Good Pledgor to the Investors and such
2008 Make Good Shares shall be returned to the Make Good Pledgor in accordance
with the Make Good Escrow Agreement. 
 
(iv) In the event that (i) the earnings per share of the Company, calculated in
accordance with GAAP and reported in the 2009 Annual Report is equal to or
greater than the 2009 Guaranteed EPS and (ii) the audited after tax net income
of the Company, calculated in accordance with GAAP and reported in the 2009
Annual Report is equal to or greater than the 2009 Guaranteed ATNI, no transfer
of the 2009 Make Good Shares shall be required by the Make Good Pledgor to the
Investors and such 2009 Make Good Shares shall be returned to the Make Good
Pledgor in accordance with the Make Good Escrow Agreement.
 
(v) Any such transfer of the 2008 Make Good Shares or the 2009 Make Good Shares
shall be made to the Investors or the Make Good Pledgor, as applicable, within
10 Business Days after the date which the 2008 Annual Report or 2009 Annual
Report, as applicable, is filed with the Commission.
 
24

--------------------------------------------------------------------------------


 
(vi) Notwithstanding anything to the contrary contained herein, in the event
that the release of the 2008 Make Good Shares or the 2009 Make Good Shares to
the Investors or the Make Good Pledgor is deemed to be an expense or deduction
from revenues/income of the Company for the applicable year, under GAAP, then
such expense or deduction shall be excluded for purposes of determining whether
or not the 2008 Guaranteed ATNI, 2009 Guaranteed ATNI, or 2009 Guaranteed EPS,
as the case may be, has been achieved by the Company. Notwithstanding anything
to the contrary contained herein, any direct or indirect tax breaks, tax
holidays, tax credits or similar tax benefit(s), compensation, grant or any
other remuneration or deduction granted by any governmental authority or body
which benefits any of the Company Entities shall be excluded for purposes of
determining whether or not the 2008 Guaranteed ATNI, 2009 Guaranteed ATNI, or
2009 Guaranteed EPS, as the case may be, has been achieved by the Company.
 
(b) In connection with the foregoing, the Make Good Pledgor agrees that within
three Trading Days following the Closing, the Make Good Pledgor will deposit all
potential 2008 Make Good Shares and 2009 Make Good Shares into escrow in
accordance with the Make Good Escrow Agreement along with bank signature stamped
stock powers executed in blank (or such other signed instrument of transfer
acceptable to the Company’s transfer agent), and the handling and disposition of
the 2008 Make Good Shares and 2009 Make Good Shares shall be governed by this
Section 4.11 and the Make Good Escrow Agreement. The Make Good Pledgor hereby
agrees that their obligation to transfer shares of Common Stock to Investors
pursuant to this Section 4.11 and the Make Good Escrow Agreement shall continue
to run to the benefit of each Investor even if such Investor shall have
transferred or sold all or any portion of its Shares, and that each Investor
shall have the right to assign its rights to receive all or any such shares of
Common Stock to other Persons in conjunction with negotiated sales or transfers
of any of its Shares.
 
(c) The Company covenants and agrees that upon any transfer of 2008 Make Good
Shares or 2009 Make Good Shares to the Investors in accordance with the Make
Good Escrow Agreement, the Company shall promptly instruct its transfer agent to
reissue such 2008 Make Good Shares or 2009 Make Good Shares in the applicable
Investor’s name and deliver the same as directed by such Investor.
 
(d) If within ten (10) days following the Closing, the Make Good Pledgor shall
not have deposited all potential 2008 Make Good Shares and 2009 Make Good Shares
into escrow in accordance with the Make Good Escrow Agreement along with bank
signature stamped stock powers executed in blank (or such other signed
instrument of transfer acceptable to the Company’s transfer agent), then, upon
written demand from an Investor, the Company shall promptly, and in any event
within thirty (30) days from the date of such written demand, pay to that
Investor, as liquidated damages, an amount equal to that Investor’s entire
Investment Amount without interest thereon. In exchange for such payment, the
Investor shall return to the Company for cancellation the certificates
evidencing the Shares acquired by the Investor under the Agreement.
 
(e) If any term or provision of this Section 4.11 is in contradiction of or
conflicts with any term or provision of the Make Good Escrow Agreement, the
terms of the Make Good Escrow Agreement shall control.
 
25

--------------------------------------------------------------------------------


 
4.12. Right of First Refusal.
 
(a) From the date hereof until the one year anniversary of the Effective Date
(plus one additional day for each Trading Day following the Effective Date of
any Registration Statement during which either (1) the Registration Statement is
not effective or (2) the prospectus forming a portion of the Registration
Statement is not available for the resale of all Registrable Securities (as
defined in the Registration Rights Agreement)) (the "Trigger Date"), the Company
will not, directly or indirectly, offer, sell, grant any option to purchase, or
otherwise dispose of (or announce any offer, sale, grant or any option to
purchase or other disposition of) any of its or its Subsidiaries' equity or
equity equivalent securities, including, without limitation, any debt, preferred
stock or other instrument or security that is, at any time during its life and
under any circumstances, convertible into or exchangeable or exercisable for
shares of Common Stock or Common Stock Equivalents (any such offer, sale, grant,
disposition or announcement being referred to as a "Subsequent Placement")
unless the Company shall have first complied with this Section 4.12.
 
(b) The Company shall deliver to each Investor hereunder a written notice
(the "Offer Notice") of any proposed or intended issuance or sale or exchange
(the "Offer") of the securities being offered (the "Offered Securities") in a
Subsequent Placement, which Offer Notice shall (v) identify and describe the
Offered Securities, (w) include the final form of documents and agreements
governing the Subsequent Placement, (x) specify the price and other terms upon
which the Offered Securities are to be issued, sold or exchanged, and the number
or amount of the Offered Securities to be issued, sold or exchanged,
(y) identify the persons or entities (if known) to which or with which the
Offered Securities are to be offered, issued, sold or exchanged and (z) offer to
issue and sell to or exchange with such Investors all of the Offered Securities,
allocated among such Investors (a) based on such Investor's pro rata portion of
the total Investment Amount hereunder (the "Basic Amount"), and (b) with respect
to each Investor that elects to purchase its Basic Amount, any additional
portion of the Offered Securities attributable to the Basic Amounts of other
Investors as such Investor shall indicate it will purchase or acquire should the
other Investors subscribe for less than their Basic Amounts (the
"Undersubscription Amount"), which process shall be repeated until the Investors
shall have an opportunity to subscribe for any remaining Undersubscription
Amount.
 
(c) To accept an Offer, in whole or in part, such Investor must deliver a
written notice to the Company prior to the end of the fifth Business Day after
such Investor's receipt of the Offer Notice (the "Offer Period"), setting forth
the portion of such Investor's Basic Amount that such Investor elects to
purchase and, if such Investor shall elect to purchase all of its Basic Amount,
the Undersubscription Amount, if any, that such Investor elects to purchase (in
either case, the "Notice of Acceptance"). If the Basic Amounts subscribed for by
all Investors are less than the total of all of the Basic Amounts, then each
Investor who has set forth an Undersubscription Amount in its Notice of
Acceptance shall be entitled to purchase, in addition to the Basic Amounts
subscribed for, the Undersubscription Amount it has subscribed for; provided,
however, that if the Undersubscription Amounts subscribed for exceed the
difference between the total of all the Basic Amounts and the Basic Amounts
subscribed for (the "Available Undersubscription Amount"), each Investor who has
subscribed for any Undersubscription Amount shall be entitled to purchase only
that portion of the Available Undersubscription Amount as the Basic Amount of
such Investor bears to the total Basic Amounts of all Investors that have
subscribed for Undersubscription Amounts, subject to rounding by the Company to
the extent its deems reasonably necessary.
 
26

--------------------------------------------------------------------------------


 
(d) The Company shall have twenty Business Days from the expiration of the Offer
Period above to (i) offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Investors (the "Refused Securities"), but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring person or persons or less favorable to the
Company than those set forth in the Offer Notice and (ii) to publicly announce
(a) the execution of such Subsequent Placement Agreement (as defined below), and
(b) either (x) the consummation of the transactions contemplated by such
Subsequent Placement Agreement or (y) the termination of such Subsequent
Placement Agreement, which shall be filed with the Commission on a Current
Report on Form 8-K with such Subsequent Placement Agreement and any documents
contemplated therein filed as exhibits thereto. If no disclosure has been made
by the Company by the end of the twenty Business Day period referred to in this
subsection (d), the Subsequent Placement shall be deemed to have been abandoned
and the Investors shall no longer be deemed to be in possession of any
non-public information with respect to the Company.
 
(e) In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in this
Section 4.12), then each Investor may, at its sole option and in its sole
discretion, reduce the number or amount of the Offered Securities specified in
its Notice of Acceptance to an amount that shall be not less than the number or
amount of the Offered Securities that such Investor elected to purchase pursuant
to Section 4.12(c) above multiplied by a fraction, (i) the numerator of which
shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange (including Offered Securities to be issued
or sold to Investors pursuant to Section 4.12(c) above prior to such reduction)
and (ii) the denominator of which shall be the original amount of the Offered
Securities. In the event that any Investor so elects to reduce the number or
amount of Offered Securities specified in its Notice of Acceptance, the Company
may not issue, sell or exchange more than the reduced number or amount of the
Offered Securities unless and until such securities have again been offered to
the Investors in accordance with Section 4.12(b) above.
 
(f) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Investors shall acquire from the Company, and the
Company shall issue to the Investors, the number or amount of Offered Securities
specified in the Notices of Acceptance, as reduced pursuant to Section 4.12(e)
above if the Investors have so elected, upon the terms and conditions specified
in the Offer. The purchase by the Investors of any Offered Securities is subject
in all cases to the preparation, execution and delivery by the Company and the
Investors of a purchase agreement relating to such Offered Securities reasonably
satisfactory in form and substance to the Investors and their respective counsel
(such agreement, the “Subsequent Placement Agreement”).
 
(g) Any Offered Securities not acquired by the Investors or other persons in
accordance with Section 4.12(f) above may not be issued, sold or exchanged until
they are again offered to the Investors under the procedures specified in this
Agreement.
 
27

--------------------------------------------------------------------------------


 
(h) In exchange for the Company’s willingness to agree to these procedures, each
Investor hereby irrevocably agrees that it will hold in strict confidence any
and all Offer Notices, the information contained therein, and the fact that the
Company is contemplating a Subsequent Placement, until such time as the Company
is obligated to make the disclosures required by Section 4.12(d), or unless it
notifies the Company in writing that it no longer desires to receive Offer
Notices.
 
(i) The rights contained in this Section shall not apply to the issuance and
sale by the Company of (i) shares of Common Stock or Common Stock Equivalents to
employees, officers, or directors of the Company, as compensation for their
services to the Company or any of its direct or indirect Subsidiaries pursuant
to arrangements approved by the Board of Directors of the Company, (ii) shares
of Common Stock or Common Stock Equivalents issued and sold in any underwritten
public offering (which shall not include an equity line of credit or similar
financing arrangement) resulting in net proceeds to the Company of in excess of
$10,000,000, (iii) shares of Common Stock or Common Stock Equivalents issued as
consideration for the acquisition of another company or business in which none
of the shareholders of the Company have in excess of a 10% ownership interest,
and where the primary purpose is not to raise capital for the Company or any
Subsidiary, which acquisition has been approved by the Board of Directors of the
Company, or (iv) shares of Common Stock or Common Stock Equivalents issued to
non-Affiliates in connection with services rendered to the Company pursuant to
arrangements approved by the Board of Directors of the Company.
 
4.13. Liquidated Damages for Governmental Rescission of Restructuring
Transaction. If any governmental agency in the PRC challenges or otherwise takes
any action that adversely affects (a) the transactions contemplated by the
Exchange Agreement or (b) the formation or restructuring of the Existing Company
Entities as set forth in the PRC Legal Opinion, and the Company cannot undo such
governmental action or otherwise address the material adverse effect to the
reasonable satisfaction of the Investors within sixty (60) days of the
occurrence of such governmental action, then, upon written demand from an
Investor, the Company shall promptly, and in any event within thirty (30) days
from the date of such written demand, pay to that Investor, as liquidated
damages, an amount equal to that Investor’s entire Investment Amount without
interest thereon. As a condition to the receipt of such payment, the Investor
shall return to the Company for cancellation the certificates evidencing the
Shares acquired by the Investor under the Agreement.
 
4.14. Closing Escrow Holdback. The Company and Investors agree pursuant to the
Closing Escrow Agreement to establish a Closing Escrow, into which an amount
equal to $4,250,000 out of the Investment Amount (“Total Holdback Amount”) shall
be deposited into escrow and held back as follows, to be released to the Company
if and when the following conditions are satisfied:
 
(a) Independent Board of Directors. The Company covenants and agrees that no
later than 120 days following the Closing Date, the Board of Directors of the
Company shall be comprised of a minimum of six members, a majority of which
shall be “independent directors” as such term is defined in NASDAQ Marketplace
Rule 4200(a)(15). Subject to the provisions of this Section 4.14(a), the Company
agrees that $2,000,000 (the “Board Holdback Escrow Amount”) of out of the Total
Holdback Amount delivered to the Escrow Agent shall remain in escrow post
Closing pursuant to the Closing Escrow Agreement until such time as the Company
complies with the obligations set forth in this Section 4.14(a).
 
28

--------------------------------------------------------------------------------


 
(b) Chief Financial Officer. No later than ninety (90) days following the
Closing Date, the Company will hire a chief financial officer who is a certified
public accountant or possesses experience such that he or she can reasonably
serve as a chief financial officer, fluent in English and an expert in (i)
United States generally accepted accounting principles and (ii) auditing
procedures and compliance for United States public companies. The Company shall
enter into an employment agreement with the CFO for a term of no less than two
years. Should the CFO be dismissed at any time prior to two years from the
Closing Date, the Company shall replace the CFO with a Chief Financial Officer
who fits the criteria set forth herein as soon as practicable. By 9:00 a.m. (New
York time) on the second Trading Day following the hiring of such chief
financial officer, the Company will file a Current Report on Form 8-K disclosing
the information required by Item 5.02 of Form 8-K. Subject to the provisions of
this Section 4.14(b), the Company agrees that $1,500,000 (the “CFO Holdback
Escrow Amount”) out of the Total Holdback Amount delivered to the Escrow Agent
shall remain in escrow post Closing pursuant to the Closing Escrow Agreement
until such time as the Company complies with the obligations set forth in this
Section 4.14(b).
 
(c) Investor Relations. By the thirtieth day following the Closing Date, the
Company shall have hired Hayden Communications as it’s investor relations firm.
The Company agrees that $250,000 (the “IR Holdback Amount”) out of the Total
Holdback Amount shall remain in escrow post Closing pursuant to the Closing
Escrow Agreement until such time as the Company complies with the obligations
set forth in this Section 4.14(c).
 
(d) Independent Public Accountant. The Company covenants and agrees that no
later than 120 days following the Closing Date, the Company shall hire and
retain one of the following auditing firms as its independent public accountant
of record: Moore Stephens International, Horwath International, BDO Seidman,
LLP, Weinberg & Company, or other such auditor as may be agreed between the
Company and a majority in interest of the Investors. Subject to the provisions
of this Section 4.14(d), the Company agrees that $500,000 (the “Audit Firm
Holdback Escrow Amount”) out of the Total Holdback Amount delivered to the
Escrow Agent shall remain in escrow post Closing pursuant to the Closing Escrow
Agreement until such time as the Company complies with the obligations set forth
in this Section 4.14(d).
 
(e) Liquidated Damages for Failure to Appoint Independent Board and CFO. If for
any or no reason whatsoever, the Company fails to satisfy the requirements in
Sections 4.14(a) or 4.14(b) within the time periods specified therein, and the
Escrow Agent does not receive the joint written notice contemplated in the
Closing Escrow Agreement from the Company and Pinnacle China Fund relating to
either the release of: (i) the Board Holdback Escrow Amount on or prior to 120
calendar days following the Closing Date or (ii) CFO Holdback Escrow Amount on
or prior to 90 calendar days following the Closing Date (each such failure or
breach being referred to as an “Event,” and for purposes of this section the
date such Event occurs being referred to as “Event Date”), then in addition to
any other rights the Investors may have hereunder or under applicable law, on
each such Event Date and on each monthly anniversary of such Event Date (if the
applicable Event shall not have been cured by such date) until the applicable
Event is cured, the Escrow Agent will deliver and pay to each Investor by wire
transfer an amount in immediately available funds, as partial liquidated damages
and not as a penalty, equal to 0.5% of such Investor’s Investment Amount. The
partial liquidated damages shall apply on a daily pro-rata basis for any portion
of a month prior to the cure of an Event. In no event will the Company be liable
for partial liquidated damages in excess of 0.5% of the aggregate Investment
Amount of the Investors in any 30-day period in respect of any single Event (it
being understood that if the Company suffers an Event relating to its failure to
comply with this Section 4.14(a) and an Event relating to its failure to comply
with Section 4.14(b) in a 30-day period it will be responsible for 1% of
liquidated damages in a 30-day period). It is further understood that the
partial liquidated damages contemplated hereby are limited to the Board Holdback
Escrow Amount as to that Event and the CFO Holdback Escrow Amount as to that
Event; provided, that the Investors are entitled to all other remedies available
under applicable law. On any Event Date, the Company will deliver to each
Investor a written notice which shall set forth the relevant Event. If any term
or provision of this Section 4.14 as to the Board Holdback Escrow Amount, CFO
Escrow Holdback Amount, IR Holdback Amount or Audit Firm Holdback Escrow Amount
and/or partial liquidated damages is in contradiction of or conflicts with any
term or provision of the Holdback Escrow Agreement relating thereto, the terms
of the Holdback Escrow Agreement shall control.
 
29

--------------------------------------------------------------------------------


 
4.15. Further Assurances. The Company will, and will cause all of the Company
Entities and their management to, use their best efforts to satisfy all of the
closing conditions under Section 5.1, and will not take any action which could
frustrate or delay the satisfaction of such conditions. In addition, either
prior to or following the Closing, the Chuming Founders and each Company Entity
signatory hereto will, and will cause each other Company Entity and its
management to, perform, or cause to be done and performed, all such further acts
and things, and shall execute and deliver all such other agreements,
certificates, instruments and documents, as any other party may reasonably
request in order to carry out the intent and accomplish the purposes of this
Agreement and the consummation of the transactions contemplated hereby.
 
ARTICLE 5.
CONDITIONS PRECEDENT TO CLOSING
 
5.1. Conditions Precedent to the Obligations of the Investors to Purchase
Shares. The obligation of each Investor to acquire Shares at the Closing is
subject to the satisfaction or waiver by such Investor, at or before the
Closing, of each of the following conditions:
 
(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing as though made on and as of such
date;
 
(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing;
 
(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;
 
30

--------------------------------------------------------------------------------


 
(d) Adverse Changes. Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably could have or result in a
Material Adverse Effect or a material adverse change with respect to the Company
and its Subsidiaries;
 
(e) Intellectual Property Rights. The WOFE shall provide to the Investors
evidence acceptable to the Investors that all Intellectual Property Rights are
either (i) validly owned by the WOFE or (ii) subject to valid and binding
Intellectual Property Right Licensing Agreements which may not be terminated for
any reason until any such Intellectual Property Right covered thereby is validly
owned by the WOFE.
 
(f) PSI Financial Statements. PSI shall have completed and delivered audited
consolidated financial statements for the fiscal years ended December 31, 2005
and 2006 to the Company and the Investors and shall have received an audit
report from an independent audit firm that is registered with the Public Company
Accounting Oversight Board relating to the fiscal years ended December 31, 2005
and 2006, a copy of which shall be promptly provided to the Investors
(collectively, the “PSI Financial Statements”);
 
(g) PRC and BVI Opinions. The Company shall have delivered to the Investors, and
the Investors shall be able to rely upon, the legal opinions that the Company
shall have received from its legal counsel in the PRC (which, among other
things, shall confirm the legality under applicable PRC law of the restructuring
being effected with PSI in connection with the Exchange) and in the British
Virgin Islands, with such legal opinions being in a form acceptable to the
Investors in their sole discretion;
 
(h) Exchange Agreement Form 8-K. Concurrently with or immediately prior to the
Closing, the Company shall have acquired all of the outstanding capital stock of
PSI pursuant to the Exchange Agreement, and the Company shall provide the
Investors with the Current Report on Form 8-K to be filed in accordance with the
Exchange Agreement, containing the audited financial statements of PSI and other
required disclosure with respect to PSI;
 
(i) [Reserved] 
 
(j) Closing Officer’s Certificate. At the Closing, the Company shall have
delivered to each Investor an officer’s certificate to the effect that each of
the conditions specified in Sections 5.1(a) - 5.1(d) are satisfied in all
respects;
 
(k) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a); and
 
(l) Termination. This Agreement shall not have been terminated as to such
Investor in accordance with Section 6.5.
 
5.2. Conditions Precedent to the Obligations of the Company to Sell Shares. The
obligation of the Company to sell Shares at the Closing is subject to the
satisfaction or waiver by the Company, at or before the Closing, of each of the
following conditions:
 
31

--------------------------------------------------------------------------------


 
(a) Representations and Warranties. The representations and warranties of each
Investor contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such date;
 
(b) Performance. Each Investor shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Investor at or prior to the Closing;
 
(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;
 
(d) Investors Deliverables. Each Investor shall have delivered its Investors
Deliverables in accordance with Section 2.2(b); and
 
(e) Termination. This Agreement shall not have been terminated as to such
Investor in accordance with Section 6.5.
 
ARTICLE 6.
MISCELLANEOUS
 
6.1. Fees and Expenses. At the Closing, the Company shall pay to Bryan Cave LLP
$75,000 as reimbursement of Pinnacle for its legal fees in connection with the
Transaction Documents (Pinnacle may deduct such amount from the Investment
Amount deliverable to the Company at Closing), it being understood that Bryan
Cave LLP has only rendered legal advice to Pinnacle, and not to the Company or
any other Investor in connection with the transactions contemplated hereby, and
that each of the Company and the other Investors has relied for such matters on
the advice of its own respective counsel. Except as specified in the immediately
preceding sentence and as described in Section 6.4, each party shall pay the
fees and expenses of its advisers, counsel, accountants and other experts, if
any, and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of the Transaction Documents.
The Company shall pay all stamp and other taxes and duties levied in connection
with the sale of the Shares.
 
6.2. Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.
 
32

--------------------------------------------------------------------------------


 
6.3. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section prior to 6:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Trading Day or later than 6:30
p.m. (New York City time) on any Trading Day, or (c) upon actual receipt by the
party to whom such notice is required to be given, if sent by any means other
than facsimile transmission. The address for such notices and communications
shall be as follows:
 
If to the Company:
Energroup Holdings Corp.
 
No. 9, Xin Yi Street, Ganjingzi District
 
Dalian City, Liaoning Province
 
PRC 116039
 
Facsimile: +86 411 867 166 90
 
Attn.: President
   
With a copy to:
Richardson & Patel, LLP
 
Murdock Plaza
 
10900 Wilshire Boulevard, Suite 500
 
Los Angeles, California 90024
 
Facsimile: (310) 208-1154
 
Attn.: Kevin K. Leung, Esq.
   
If to an Investor:
To the address set forth under such Investor’s name on the signature pages
hereof;
   
With a copy to
Bryan Cave LLP
Lead Investor Counsel:
1290 Avenue of the Americas
 
New York, New York 10104
 
Facsimile: (212) 541-4630
 
Attn.: Eric L. Cohen, Esq.

 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
6.4. Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed by the
Company and the Investors holding a majority of the Shares. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right. No
consideration shall be offered or paid to any Investor to amend or consent to a
waiver or modification of any provision of any Transaction Document unless the
same consideration is also offered to all Investors who then hold Shares. The
Company shall pay for any fees, including attorney’s fees, incurred by an
Investor in connection with any requests for amendments or waivers to a
Transaction Document.
 
6.5. Termination. This Agreement may be terminated prior to Closing:
 
33

--------------------------------------------------------------------------------


 
(a) by written agreement of the Investors and the Company; and
 
(b) by an Investor (as to itself but no other Investor) upon written notice to
the Company, if the Closing shall not have taken place by 6:30 p.m. Eastern time
on the Outside Date; provided, that the right to terminate this Agreement under
this Section 6.5(b) shall not be available to any Person whose failure to comply
with its obligations under this Agreement has been the cause of or resulted in
the failure of the Closing to occur on or before such time.
 
In the event of a termination pursuant to Section 6.5(a) upon delivery of a
joint written notice from the Company and the Investors to the Escrow Agent or
in the event of a termination pursuant to Section 6.5(b) upon delivery of
written notice by an Investor to the Escrow Agent, such Investor shall have the
right to a return of up to its entire Investment Amount deposited with the
Escrow Agent pursuant to Section 2.2(b)(i), without interest or deduction. The
Company covenants and agrees to cooperate with such Investor in obtaining the
return of its Investment Amount, and shall not communicate any instructions to
the contrary to the Escrow Agent.
 
In the event of a termination pursuant to this Section, the Company shall
promptly notify all non-terminating Investors. Upon a termination in accordance
with this Section 6.5, the Company and the terminating Investor(s) shall not
have any further obligation or liability (including as arising from such
termination) to the other and no Investor will have any liability to any other
Investor under the Transaction Documents as a result therefrom.
 
6.6. Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.
 
6.7. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors. Any Investor may assign any
or all of its rights under this Agreement to any Person to whom such Investor
assigns or transfers any Shares, provided such transferee agrees in writing to
be bound, with respect to the transferred Shares, by the provisions hereof that
apply to the “Investors.”
 
6.8. No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.7 (as to each Indemnified
Party).
 
34

--------------------------------------------------------------------------------


 
6.9. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of the any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If either party shall
commence a Proceeding to enforce any provisions of a Transaction Document, then
the prevailing party in such Proceeding shall be reimbursed by the other party
for its reasonable attorneys’ fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such Proceeding.
 
6.10. Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery of the Shares.
 
6.11. Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
6.12. Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
6.13. Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Investor exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Investor may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.
 
35

--------------------------------------------------------------------------------


 
6.14. Replacement of Shares. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof, or
in lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to the Company of such loss,
theft or destruction and customary and reasonable indemnity, if requested. The
applicants for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs associated with the issuance of such
replacement Shares. If a replacement certificate or instrument evidencing any
Shares is requested due to a mutilation thereof, the Company may require
delivery of such mutilated certificate or instrument as a condition precedent to
any issuance of a replacement.
 
6.15. Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investors
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.
 
6.16. Payment Set Aside. To the extent that the Company makes a payment or
payments to any Investor pursuant to any Transaction Document or an Investor
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
6.17. Independent Nature of Investors’ Obligations and Rights. The obligations
of each Investor under any Transaction Document are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Shares pursuant
to the Transaction Documents has been made by such Investor independently of any
other Investor. Nothing contained herein or in any Transaction Document, and no
action taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Investor acknowledges that no
other Investor has acted as agent for such Investor in connection with making
its investment hereunder and that no Investor will be acting as agent of such
Investor in connection with monitoring its investment in the Shares or enforcing
its rights under the Transaction Documents. Each Investor shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Investor to be joined as an
additional party in any proceeding for such purpose. The Company acknowledges
that each of the Investors has been provided with the same Transaction Documents
for the purpose of closing a transaction with multiple Investors and not because
it was required or requested to do so by any Investor.
 
36

--------------------------------------------------------------------------------


 
6.18. Limitation of Liability. Notwithstanding anything herein to the contrary,
the Company acknowledges and agrees that the liability of an Investor arising
directly or indirectly, under any Transaction Document of any and every nature
whatsoever shall be satisfied solely out of the assets of such Investor, and
that no trustee, officer, other investment vehicle or any other Affiliate of
such Investor or any investor, shareholder or holder of shares of beneficial
interest of such a Investor shall be personally liable for any liabilities of
such Investor.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]
 
37

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
ENERGROUP HOLDINGS CORPORATION
 
By:
   
Name: Shi Huashan
 
Title: President and Chief Executive Officer
   

 
PRECIOUS SHEEN INVESTMENTS LIMITED
 
By:
   
Name: Shi Huashan
 
Title: Director
   

 
DALIAN CHUMING PRECIOUS SHEEN INVESTMENTS CONSULTING CO., LTD.

 
By:
   
Name: Shi Huashan
 
Title: General Manager

 
Only as to Sections 3.1(bb), 4.11 and Article 6 herein:
   
SHINE GOLD HOLDINGS LIMITED
   
By:
   
Name: Chong Shun
 
Title: Director

 
Only as to Sections 4.15 and Article 6 herein:
 
Mr. Shi Huashan, an individual

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR INVESTORS FOLLOWS]
 
38

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
INVESTORS:
   
Name of Investor:
       
By:
 
 
Name:
 
Title:

 
Investment Amount:    $
 

 
Tax ID No.:
 



ADDRESS FOR NOTICE
 

 
c/o:
 

 
Street:
 

 
City/State/Zip:
 

 
Attention:
 

 
Tel:
 

 
Fax:
 



DELIVERY INSTRUCTIONS
 
(if different from above)
 

 
c/o:
 

 
Street:
 

 
City/State/Zip:
 

 
Attention:
 

 
Tel:
 



39

--------------------------------------------------------------------------------

